Citation Nr: 1603203	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection left eye disability, including Adie's pupil.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to his service-connected disabilities.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to an initial rating higher than 10 percent for traumatic brain injury (TBI).

9.  Entitlement to a rating higher than 10 percent for low back disability.

10.  Entitlement to a compensable rating for a right eye Adie's pupil.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1989.

These appeals to the Board of Veterans' Appeals (Board) are from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2015, the Board remanded these claims for additional development, which has been achieved.

In this decision, the Board is granting service connection for depression.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's depression NOS is related to his service-connected low back disability.


CONCLUSION OF LAW

The criteria are met for service connection for depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303(a) (2015).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310  (2015).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran need only show that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence for and against the claim is in relative equipoise, then  the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran asserts that his acquired psychiatric disability is related to his service connected low back disability.  

The January 2010 VA examiner opined that the Veteran had depressive disorder NOS that was mild.  She opined that his depression was due to family and work stressors, but that the pain of his low back, which also causes sleeplessness, aggravates it.  His depression is generally mild overall.

The Veteran was given a psychiatric evaluation by the Social Security Administration (SSA) in February 2011.  That examiner did not diagnose an acquired psychiatric disability.

The August 2012 VA examiner diagnosed somatoform disorder.  He indicated that with somatoform disorders, a person unconsciously takes feelings of depression and anxiety and converts them into physical symptomatology.  He said that somatoform disorder is not caused by medical conditions; rather, he has greater focus on his medical conditions because of his somatoform disorder.  He therefore opined that it was not likely that his somatoform disorder was related to his other service-connected disabilities.  He indicated that symptoms of somatoform are similar to depression, but did not opine on whether he also had depression.

Based on this body of evidence, the Board finds that service connection is warranted for depressive disorder.  The evidence is in relative equipoise, both as to whether he has a diagnosis and whether it is related to service.  Under these circumstances, doubt is resolved in his favor.


ORDER

Service connection is granted for depressive disorder NOS. 




REMAND

The Veteran's remaining claims require additional development.  The Board sincerely regrets this additional delay.

In regard to service connection for the left eye, an updated VA examination is required.  The December 2009 VA examination noted possible Adie's of the left eye, as the eye had a sluggish response to light.  The August 2012 VA examination noted the Veteran's diagnosis of Adie's in the left eye was "questionable," but opined that it was not likely related to service.  This opinion is not adequately explained.  Therefore, a clarified opinion on whether there is a left eye diagnosis and whether it is related to service must be obtained.  The Board notes a July 2011 optometry appointment noted sluggish reaction to light from both eyes.

In regard to service connection for hearing loss, the record contains two audiograms, from February 2010 and July 2011.  These audiograms do not show hearing loss for VA purposes, however, they do show an increase from 2010 to 2011.  He should be given another examination for an opinion on whether he now has hearing loss for VA purposes and whether it is related to service.

In regard to service connection for a bilateral feet disability, the record reveals he has bilateral calcaneal (heel) spurs.  No opinion has been obtained as to whether these diagnoses are related to service.

In regard to service connection for a right knee disability, the Veteran has alleged that he hurt his knee when he injured his back, and that his doctor has attributed his right knee symptoms to his service-connected low back disability.  His records reveal complaints of knee pain and a chronic knee sprain.  He was given a VA examination is August 2012, which did not address the chronic sprain or knee pain.  However, during the examination, the Veteran denied having troubles during service, and instead attributed his knee pain to an accident in 2002 wherein he hit it on a table.  He also denied having any problems with his knee since the 2002 injury resolved, and did not relate any symptoms to his back or to service.  Such contradictory statements from the Veteran speak directly to the credibility of his lay statements.  Similarly, in regard to his right ankle, he has alleged that it he has had problems with his ankle swelling since active duty service.  However, during the August 2012 VA examination, he denied having problems until some years following service.  Therefore, on remand, a letter should be sent to the Veteran with the above information to allow him an opportunity to explain these seeming contradictions.  

Further, the examinations of the knee and ankle did not address chronic sprain of the right knee, or the Veteran's complaints of swelling of the right ankle, and instead found the Veteran did not have current diagnoses.  Updated examination must be conducted following an appropriate time period for the Veteran to respond regarding contradictory testimony.

Finally, in regard to service connection for a neck disability, the examination report of record is not adequate.  The rationale for the examiner's opinion that the Veteran's neck disabilities are not related to service is insufficient, as it relies on an absence of treatment during and since service.  The Veteran has alleged persistent pain and stiffness in his neck that started in service, but that he did not seek treatment for, either in service or until after 2000.  

In regard to his appeals for higher ratings for his TBI, his low back, and his right eye Adie's pupil, he has alleged an increase in symptoms since his last VA examinations.  Accordingly, updated VA examinations must be conducted. 

His claim for a TDIU is also remanded as it is inextricably intertwined with the other remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his eyes, TBI, low back, ankle, knee, feet, and neck, and make arrangements to obtain all records not already associated with the claims file.  Ensure a complete record of VA treatment is obtained.

2.  Contemporaneously with the above, advise the Veteran that he has reported contradictory information regarding his right knee and right ankle.  

That is, he has alleged in communications with VA that it is related to his service (indicating that it was injured when his back was injured, or caused by the residuals of his back injury), but during the August 2012 examination, he reported that it was due to an accident in 2002 wherein he hit it on a table, and had since resolved without further problems.  Advise him that a statement explaining this contradiction, and that also sets forth his theory for why his right knee is related to service, would be helpful in adjudicating his claim.  Allow a reasonable time for response.

He has alleged that he has had swelling of the right ankle that began in service.  However, during the August 2012 VA examination, he indicated that his symptoms began some years following separation from service.  Advise him that a statement explaining this contraction, and that also sets forth his theory for why his right ankle is related to service, would be helpful in adjudicating this claim.  Allow a reasonable time for response.

3.  After receipt of records, schedule an appropriate examination of the eyes for an opinion on whether the Veteran has a left eye disability, including whether he has left eye Adie's pupil, and if so, whether it is as likely as not (50 percent or greater probability) that it is related to service.  A report on the current severity of right eye Adie's pupil is also requested.  The examiner is asked to review the claims file prior to the examination.
In regard to service connection of the left eye:

First, the examiner is asked to conduct a complete examination with all necessary diagnostic tests.  The record shows that the Veteran's right eye has been diagnosed with Adie's pupil, but his left eye has been shown to have a sluggish reaction to light only on occasion (i.e., the December 2009 VA examination and a July 2011 VA treatment record).  The examiner is asked to reconcile these findings with other findings that his left eye is normal (i.e., the August 2012 VA examination).  If the examiner finds that he does not have Adie's pupil, then an opinion on the cause of this symptoms is to be provided.

Second, the examiner is asked whether it is as likely as not (50 percent or greater probability) that the left eye symptoms are related to the head injury in service that caused right eye Adie's pupil.  The examiner is also asked whether left eye symptoms are caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by his service connected disabilities (right eye Adie's pupil, traumatic brain injury, tinnitus, and low back spondylosis).

In regard to an increased rating for the right eye:

The examiner is asked to conduct a complete examination of the right eye, testing for impairment of visual fields and visual acuity.  The examiner is asked to estimate the number and duration of incapacitating episodes the Veteran has had due to his right eye.  The examiner is asked to elicit details from the Veteran regarding the impact that his right eye disability has on his life.

The examiner is asked to provide explanatory rationale for all opinions rendered.  

4.  Schedule the Veteran for an appropriate examination for an opinion on whether his hearing loss is disabling for VA purposes, and also whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The Veteran was exposed to noise from military vehicles and weaponry. 

A hearing test along with the Maryland CNC word recognition test must be conducted.

The examiner is asked to review the claims file before the examination and to provide explanatory rationale for all opinions rendered. 

The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  He asserts that it is a result of his TBI, or from acoustic trauma in service.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that bilateral calcaneal spurs are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran alleges having painful feet during service.  He entered into service with mild pes planus, which was not noted on his separation examination.  The examiner is asked whether it is as likely as not that calcaneal spurs, diagnosed in or around 2010, are related to the symptoms reported in service.

All opinions are to be supported with explanatory rationale.

6.  After giving the Veteran a reasonable time to respond to the requested development (described in item 2, above), schedule an appropriate examination of the right knee for an opinion on whether he has a diagnosable disability and if so, whether it is as likely as not (50 percent or greater probability) that it is related to service.

The Veteran's VA treatment records note a history of "sprain of knee leg NOS" from May 2012 through 2014, and show the Veteran complaining of knee pain.  The August 2012 VA examination diagnosed a resolved strain, but did not address the sprain listed in his records, or that he has ongoing pain.

The examiner is asked to provide a list of all diagnoses of the right knee.  Please provide an opinion on whether each is related to service, either caused by the same incident that injured his back, or caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by his low back disability, or any of his other service-connected disabilities.

All opinions are to be supported with explanatory rationale. 

7.  After giving the Veteran a reasonable time to respond to the requested development (described in item 2, above), schedule an appropriate examination of the right ankle for an opinion on whether he has a diagnosable disability and if so, whether it is as likely as not (50 percent or greater probability) that it is related to service.

The Veteran alleges that he has had swelling of the right ankle that started while in service.  He has also complained of pain since that time.  The August 2012 VA examiner opined that the Veteran had resolved arthralgia, but did not address his allegations continued swelling and pain.  His treatment records do not show a current diagnosis, but that is not dispositive of the inquiry.

All opinions are to be supported with explanatory rationale.

8.  Schedule an appropriate examination for an opinion on whether the Veteran's neck disabilities are as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran alleges that his neck has been painful and stiff since service, but that he did not seek treatment in service or afterwards.  The lack of records is not dispositive of the inquiry.  He is diagnosed with degenerative changes and abnormal curvature of the cervical spine.  The Veteran attributes his neck symptoms to the incident that caused his TBI, or to the incident that led to his lumbar spine disability.  

The examiner is asked to provide an opinion on whether his current disabilities are related to the reported symptoms in service.  All opinions are to be accompanied by explanatory rationale.

9.  Schedule the Veteran for an appropriate examination for a report on the current severity of his TBI.  The examiner is asked to conduct a complete examination.  The examiner is asked to ask the Veteran to identify all symptoms that he associates with his TBI, and to provide opinions on whether those identified symptoms are associated with TBI.  All opinions are to be accompanied by explanatory rationale.

10.  Schedule the Veteran for an appropriate examination for a report on the current severity of his low back disability.  All necessary diagnostic testing and evaluation is to be conducted, and all clinical findings reported in detail.  The examiner is asked to review the claims file prior to the examination.

Conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  Repeated testing must be conducted to determine whether he has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  The examiner is asked to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance.  If possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.  If not possible to provide an estimate in degrees, then provide an opinion on the types of motions or activities that would be impacted by this additional functional loss.  The examiner is also asked to provide opinion on the Veteran's functional loss during flares of pain.  

If motion is so restricted as to amount to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.

Neurological testing should be conducted.  Previous examinations have found no additional neurological impairment as a result of his low back disability, but he had reduced reflexes at the January 2010 and August 2012 VA examinations, as well as a positive straight leg raise at the January 2010 VA examination.  The examiner is asked to provide comment on the reduced reflexes, and what symptoms result from that.  He has also periodically complained of pain radiating into the buttocks.  These symptoms must be addressed. 

11.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  If the evidence does not contain enough information for adjudication of the TDIU claim, arrange for a Social and Industrial Survey to be completed, which takes into account his training, education, and previous work experience, but not his age or his nonservice-connected disabilities.

12.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


